NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/577,190 fled 26 October 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Response to Amendment
The drawing objections have been obviated in view of Applicant’s amendments filed 20 December 2021.
The specification objections have been obviated in view of Applicant’s amendments filed 20 December 2021.
The claim objections have been obviated in view of Applicant’s amendments filed 20 December 2021.

An Examiner’s Amendment to the claims appears below.
Claims 6-9 and 21-22, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendments to claims 21 and 22 was given in an interview with David Mundt on 27 January 2022. Authorization for another examiner’s amendment was given in an interview with David Mundt on 22 February 2022 to cancel claims 10-20.

The application has been amended as follows:
CLAIMS:
Claim 21, line 4, “a first motor driven driveshaft” is amended to read --a first motor driven driveshaft driven by the first motor--
Claim 21, line 8, “a second motor driven recoiler” is amended to read --a second motor driven recoiler driven by the second motor--
Claim 22, line 4, “a first motor driven driveshaft” is amended to read --a first motor driven driveshaft driven by the first motor--
Claim 22, line 8, “a second motor driven recoiler” is amended to read --the second motor driven recoiler driven by the second motor--
Claim 22, line 12, “no movement,” is amended to read --no movement.--
Claims 10-20 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in view of the two motors.

The closest prior art of record includes Carr (US 2016/0354638).
Regarding independent claims 21 and 22, Carr teaches an exercise apparatus comprising: a flexible element (cable 730) having a user engageable end (Fig. 7); a first motor (impeder 110) …; a flexible element spool (spool 132) mounted on a first motor driven driveshaft (shaft 140) driven by the first motor for rotation of said spool in a first direction (Fig. 5; Para. [0028], lines 1-5: “ratcheting assembly 120 couples impeder to retraction assembly 130 via shaft 140, which can turn in relation to the rotation of impeder 110 … spool 132 can be directly secured to shaft 140, allowing the extraction and retraction operation as described;” Para. [0030], lines 1-2: “impeder 110 includes an electric motor;” the spool is mounted to the driveshaft which is turned by the impeder coupled to the motor); said spool includes a one-way clutch (one-way roller bearing 410) for engaging said driveshaft in said first direction (Para. [0043], lines 11-12: “one-way roller bearing permits free motion in one direction, but not in the other direction”)…
independent claim 21, Carr fails to teach a second motor and a second motor driven recoiler driven by the second motor coupled to said spool for rotation of said spool in a second direction; and a current control for reducing current to said recoiler upon a force sensor sensing a force threshold. Regarding independent claim 22, Carr fails to further teach a movement detector for detecting movement of said flexible element and a current control for reducing current to said recoiler upon detection of no movement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784